Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 20, 2016

                                       No. 04-12-00294-CR

                                      Vanessa CAMERON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR4286C
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER

        On April 13, 2016, appellant Vanessa Cameron filed a notice informing this court that
she intends to seek review of the Court of Criminal Appeal’s March 2, 2016 opinion in this case
by filing a petition for writ of certiorari in the United States Supreme Court. Appellant requests
that we stay our consideration of the issues on remand in this appeal until the petition for writ of
certiorari is resolved by the United States Supreme Court. The State is hereby ORDERED to file
a response to appellant’s request for a stay or abatement of this appeal within fourteen (14) days
from the date of this order.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court